REASONS FOR ALLOWANCE 
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed image lens; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein the seventh lens element with negative refractive power has the object-side surface being concave in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof; the image-side surface of the seventh lens element is aspheric and comprises at least one convex shape in an off-axis region thereof; wherein an axial distance between the object-side surface of the first lens element and an image plane is TTL, a maximum image height of the image lens assembly system is ImgH, and the following relationship is satisfied: TTL/ImgH.ltoreq.1.63”.
 	Regarding independent claim 8 (and its dependents), the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein the seventh lens element with negative refractive power has the object-side surface being concave in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof; the image-side surface of the seventh lens element is aspheric and comprises at least one convex shape in an off-axis region thereof; an absolute value of a curvature radius of the 
 	Regarding independent claim 13 (and its dependents), the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein the seventh lens element has the object-side surface being concave in a paraxial region thereof; at least one of the object-side surface and the image-side surface of the seventh lens element comprises at least one inflection point; wherein an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is Td, and the following relationship is satisfied: 3.2 mm<Td<7.0 mm”.
Regarding claim 20, the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein the first lens element has negative refractive power”.
 	Regarding claim 21, the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein the second lens element has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof, and the second lens element is made of plastic material”.
 	Regarding claim 22, the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein the fourth lens element has the object-side surface being convex in a paraxial region thereof; at least one of the third lens element and the 
 	Regarding claim 23, the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, and the following relationship is satisfied: 0.25<V5/V6<0.60”.
 	Regarding claim 24, the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein a focal length of the image lens assembly system is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, and the following relationships are satisfied: |f/f2|>f/f1, |f/f2|>f/f3, |f/f2|>f/f4, and |f/f2|>f/f5”.

 	Regarding independent claim 25 (and its dependents), the prior art does not disclose the claimed image lens assembly system; specifically, because it includes as the distinguishing features in combination with the other limitations the claimed “wherein at least one of the object-side surface and the image-side surface of the seventh lens element comprises at least one inflection point; there is an air gap between each of adjacent lens elements of the seven lens elements; wherein an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is Td, a focal .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAMES C. JONES/Primary Examiner, Art Unit 2872